ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-21 are pending in this application. Claim 4 has been canceled. Claims 8-20 having been withdrawn as being directed to a non-elected species. Claims 1, 6, and 7 have been amended. Claims 6 and 7 were amended to obviate the issues under 35 U.S.C. 112(b). Claim 21 was added. Claims 1-3, 5-7, and 21 have been examined on the merits. 

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 07/28/2022, with respect to rejections under 35 U.S.C. 103 have been fully considered. It is noted that Claim 1 has been amended and the new ground of rejection relies on a new combination of references that was not previously applied to Claim 1. With respect to the Applicant’s argument on Page 9: “Neither Lee nor Stubbs, whether alone or in combination, teaches or suggests a center block formed "from a deformable solid material" and/or "the first bracket and the second bracket are “configured to compress and deform the center block therebetween" as required by amended independent claim 1.”, the examiner respectfully disagrees. 
Lee Tae Won as modified with Myung Pyung Ho teaches a center block which is made of plastic (Page 4, Paragraph 3 of Translation of Lee Tae Won) which is a known material capable of being deformed. Lee Tae Won doesn’t specifically describe the material to be intentionally deformed but nonetheless, some deformation is likely to occur when the similar configuration fastener is tightened. To cover this deficiency, Lee Tae Won is modified with Yoo Won Seok Ho which teaches a similar configuration center block which is intentionally deformed while clamping together (Page 11, Paragraph 6; Page 12, Paragraphs 4 and 5 of Translation of Yoo Won Seok Ho).
With respect to Applicant’s arguments, see Page 10, regarding the claims depending from Claim 1, these claims are not allowable based on their dependence to independent claim 1 for at least the reasoning provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Tae Won (KR Pub. No. KR 10-0710835 B1), in view of Stubbs (U.S. Pub. No. 2014/0290716 A1), Myung Pyung Ho (KR Pub. No. KR 10-1236533 B1), and in further view of Yoo Won Seok et al. (KR Pub. No. KR 10-1339143 B1).

Referring to claim 1: Lee Tae Won (KR Pub. No. KR 10-0710835 B1) mounting assembly (200 Pages 7 and 8) comprising: a center block (100 Pages 7 and 8); a first bracket (150 Pages 7 and 8) in contact (shown in Pages 7 and 8) with the center block (100 Pages 7 and 8), the first bracket (150 Pages 7 and 8) comprising: a first major face (face of 150 shown in Pages 7 and 8); a first set of through holes (150a Page 8) disposed in the first major face (face of 150 shown in Pages 7 and 8); a second bracket (250 Pages 7 and 8) in contact (shown in Pages 7 and 8) with the center block (100 Pages 7 and 8), the second bracket (250 Pages 7 and 8) comprising: a second major face (face of 250 Pages 7 and 8 under device not shown); a second set of through holes (210b Page 8) disposed in the second major face (face of 250 Pages 7 and 8 under device not shown); and a fastener (300 Page 8) extending through (shown in Pages 7 and 8) each of the first bracket (150 Pages 7 and 8), the center block (100 Pages 7 and 8), and the second bracket (250 Pages 7 and 8) and configured to attach the first bracket (150 Pages 7 and 8) and the second bracket (250 Pages 7 and 8) to the center block (100 Pages 7 and 8).
Lee Tae Won is silent on the center block specifically formed from a deformable solid material, wherein the first bracket and the second bracket are specifically configured to compress and deform the center block therebetween; a first minor face connected to the first major face at approximately a 90° angle; and a first set of mounting features disposed in the first minor face; a second minor face connected to the second major face at approximately a 90° angle; and a second set of mounting features disposed in the second minor face. 
Stubbs (U.S. Pub. No. 2014/0290716 A1), in an analogous invention, teaches a first minor face (210F Fig. 1-A inserted below) connected to a similar configuration first major face (210T Fig. 1-A inserted below) at approximately a 90° angle (See Fig. 1-A inserted below); and a first mounting feature (hole on 210F Fig. 1-A inserted below) disposed in the first minor face (210F Fig. 1-A inserted below); a second minor face (220F Fig. 1-A inserted below) connected to a similar configuration second major face (the underside of 220 Fig. 3A, Face 220B  Fig. 1-A inserted below) at approximately a 90° angle (See Fig. 1-A inserted below); and a second mounting features (holes on Face 220F shown in Fig. 1-A inserted below) disposed in the second minor face (220F Fig. 1-A inserted below). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the major faces of Lee Tae Won with the teachings of the minor faces of Stubbs for the purpose of, as it is well known in the art, for additional reinforcement and structural stability. 
	Myung Pyung Ho in an analogous invention for holding a similar configuration tube (20 Page 8), teaches a similar configuration center block (30 Page 8) specifically formed from a deformable solid material (Page 4, Paragraph 3 of Translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee Tae Won as modified with the material used by Myung Pyung Ho for the purpose of having a material which does not cause corrosion on the tube (Page 4, Paragraph 3 of Translation of Myung Pyung Ho).
Yoo Won Seok Ho in an analogous invention for holding a similar configuration tube (Page 23 of the original document) wherein the similar configuration first bracket (100 Page 23 of the original document) and the similar configuration second bracket (200 Page 23 of the original document) are specifically configured to compress and deform (Page 11, Paragraph 6; Page 12, Paragraphs 4 and 5 of Translation) the similar configuration center block (600 Page 23 of the original document) therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee Tae Won as modified with specifically the deformable material of Yoo Won Seok Ho for the purpose of holding the pipe with enough friction to prevent it from shifting/ moving and providing cushioning the pipe in the instance of collisions (Page 12, Paragraph 5 of Translation of Yoo Won Seok Ho).
The Lee Tae Won as modified teaches the claimed invention but are silent on the set of mounting features (i.e. a plurality of mounting features) on the first and second minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single mounting feature on each of the first and second minor faces to include an additional mounting feature on each of the first and second surfaces  for the purpose of, as it is known in the art, to accommodate an additional reinforcement to the structure to provide better fixation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI)


    PNG
    media_image1.png
    471
    704
    media_image1.png
    Greyscale



Referring to claim 3: Lee Tae Won as modified teaches the mounting assembly of claim 1, and further teaches wherein the center block (100 Pages 7 and 8 of Lee Tae Won) comprises a generally cylindrical opening (110a and 130a Page 8 of Lee Tae Won) and an attachment passage (110b Page 8 of Lee Tae Won), wherein the attachment passage (110b Page 8 of Lee Tae Won) is configured to receive a portion (Shown assembled in Page 7 of Lee Tae Won) of the fastener (300 Pages 7 and 8 of Lee Tae Won).

Referring to claim 5: Lee Tae Won as modified teaches the mounting assembly of claim 1, and further teaches wherein the first set of mounting features (holes on 210F Fig. 1-A inserted above of Stubbs as modified) comprises a first set of mounting holes (holes on 210F Fig. 1-A inserted above of Stubbs as modified) extending through the first minor face (shown in 210F Fig. 1-A inserted above of Stubbs), and wherein the second set of mounting features (holes on Face 220F shown in Fig. 1-A inserted above of Stubbs as modified) comprises a second set of mounting holes (holes on Face 220F shown in Fig. 1-A inserted above of Stubbs as modified) extending through the second minor face (220F Fig. 1-A inserted above of Stubbs). 

Referring to claim 6: Lee Tae Won as modified teaches the mounting assembly of claim 1, and further teaches a first nut (NA Fig. 1-A inserted above of Stubbs) disposed between the first minor face (210F Fig. 1-A inserted above of Stubbs) of the first bracket (150 Pages 7 and 8 of Lee Tae Won) and the center block (100 Pages 7 and 8 of Lee Tae Won), wherein each nut of the first nut (NA Fig. 1-A inserted above of Stubbs) is aligned with a mounting feature (hole on 210F Fig. 1-A inserted below of Stubbs) of the first set of mounting features (hole on 210F Fig. 1-A inserted below of Stubbs). However, Lee Tae Won as modified is silent on the set of nuts (i.e. a plurality of nuts) on the first minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single nut on the first minor face to include an additional nut on each of the first surfaces since this would allow for a nut of each of the first set of mounting features as modified to provide securement for all of the first set mounting features and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI). 

Referring to claim 7: Lee Tae Won as modified teaches the mounting assembly of claim 6, and further teaches a second nut (NB Fig. 1-A inserted above of Stubbs) disposed between the second minor face (220F Fig. 1-A inserted below) of the second bracket (250 Pages 7 and 8 of Lee Tae Won) and the center block (100 Pages 7 and 8 of Lee Tae Won), wherein each nut (NB Fig. 1-A inserted above of Stubbs) of the second nut (NB Fig. 1-A inserted above of Stubbs) is aligned with a mounting feature (hole on 220F Fig. 1-A inserted below of Stubbs) of the second set of mounting features (hole on 220F Fig. 1-A inserted below of Stubbs). However, Lee Tae Won as modified is silent on the set of nuts (i.e. a plurality of nuts) on the second minor faces.
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single nut on the second minor face to include an additional nut since this would allow for a nut of each of the second set mounting features as modified to provide securement for all of the second set of mounting features and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI)

Referring to claim 21: Lee Tae Won as modified teaches the mounting assembly of claim 1, and further teaches wherein the deformable solid material (Page 4, Paragraph 3 of Myung Pyung Ho Translation) comprises one of rubber, plastic, composite, polymer, and elastomer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Tae Won (KR Pub. No. KR 10-0710835 B1) in view of Stubbs (U.S. Pub. No. 2014/0290716 A1) ), Myung Pyung Ho (KR Pub. No. KR 10-1236533 B1), Yoo Won Seok et al. (KR Pub. No. KR 10-1339143 B1) as applied to claim 1 above, and further in view of Parker (U.S. Patent No. 4,575,142 A).

Referring to claim 2: Lee Tae Won as modified teaches the mounting assembly of claim 1, and further teaches the mounting assembly appearing to be capable of clamping onto at least one of a blast nozzle and blast nozzle extension given that it meets the structural limitations as claimed, but is silent on the mounting assembly specifically being configured to clamp onto at least one of a blast nozzle and a blast nozzle extension. Parker (U.S. Patent No. 4,575,142 A), in an analogous invention, teaches a similar configuration mounting assembly (12 Figs. 1-3) configured to clamp onto at least one of a blast nozzle (22 Figs. 1-3) and a blast nozzle extension (Column 1, lines 52-58). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp structure of Lee Tae Won as modified that appears to be capable of clamping a blast nozzle or blast nozzle extension to include the teaching of a clamp structure that explicitly is capable of clamping a blast nozzle or blast nozzle extension as taught by Parker since the structures appear similar and since such a structure is known in the art to provide stability when handling high pressure hoses (Column 1, lines 32-34 of Parker).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723